Citation Nr: 1023365	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-09 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for primary generalized 
epilepsy (seizure disorder), currently rated at 10 percent.


ATTORNEY FOR THE BOARD

Terrence T. Griffin













INTRODUCTION

The Veteran served on active duty from November 1994 to May 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board notes that, after certification of the present 
matter on appeal, the Veteran submitted a May 2010 statement 
that was accompanied by medical records; however, he did not 
submit any statement waiving initial RO review of this 
submission.  Nevertheless, the Board finds a waiver of this 
nature is not necessary, since the documents essentially 
duplicate the evidence and argument previously considered by 
the RO.  See 38 C.F.R. § 20.1304(b).  Therefore, remand of 
the present claim to permit the RO to consider the May 2010 
submission, as an initial matter, is unnecessary.  

The issue of entitlement to an acquired psychiatric disorder, 
to include as secondary to a seizure disorder, has been 
raised by the record.  However, this has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

The competent evidence of record indicates that the Veteran 
continually takes medication to manage his seizure disorder, 
but has not had at least 1 major seizure in the past 2 years 
or at least 2 minor seizures in the past 6 months.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
seizure disorder are not met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 
4.121, 4.124a, Diagnostic Codes 8910 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claim Assistance Act, 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, sets out VA's duty to notify and 
assist a Veteran upon receipt of a claim for benefits.  A 
letter dated in March 2006, together with the February 2008 
statement of the case (SOC), addressed VA's notice 
requirements.  Although the information contained in the 
February 2008 SOC was not provided prior to the rating 
decision on appeal, the Board finds that this did not result 
in any prejudice to the Veteran, as he has been allowed an 
opportunity to submit additional evidence to support his 
claim (which he did).  Further, the Veteran's numerous 
statements, including those dated in November 2006 and April 
2008, bespeak an understanding of the requirements of an 
increased rating claim.  Therefore, any notice deficiencies 
do not affect the essential fairness of the adjudication, and 
the presumption of prejudice is rebutted.  For this reason, 
no further action is required regarding the duty to notify.

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded appropriate VA examinations, and his service, 
VA and private treatment records have been obtained.  
Further, the Veteran has not identified any additional 
records that VA should obtain on his behalf.  Based on these 
facts and because the Veteran has declined a hearing in 
connection with his claim, the Board finds all reasonable 
efforts were made by the VA to obtain evidence necessary to 
establish an increased rating.  Therefore, VA has no 
outstanding duty to provide further assistance to the Veteran 
with the development of evidence.

By way of background, a June 1997 rating action granted the 
Veteran service connection for a seizure disorder, assigning 
a 20 percent rating, pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8911.  A subsequent rating action reduced the 
Veteran's disability rating to 10 percent, effective April 1, 
1999.  VA received the Veteran's present claim in January 
2006 and issued a May 2006 rating action, denying an 
increased rating.  The Veteran has perfected an appeal 
related to this May 2006 rating action.  

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 C.F.R. 
§ 4.3.

Under Diagnostic Code 8911, a confirmed seizure disorder 
diagnosis with a history of seizures warrants a 10 percent 
rating.  A 20 percent rating is assigned when there is 
evidence of at least 1 major seizure within the last 2 years, 
or at least 2 minor seizures in the last 6 months.  When 
there is evidence that continuous medication is necessary to 
control the seizure disorder, "the minimum evaluation will 
be 10 percent," and will not be combined with any other 
epilepsy rating.  38 C.F.R. § 4.124a, Diagnostic Code 8911, 
Note 1.

The Veteran's private treatment records have been associated 
with the claims folder, and, as documented in a May 2005 
private neurological report, a private physician has noted 
the absence of any seizure since the Veteran commenced his 
medication.  In September 2005, the Veteran again sought 
private neurological treatment, and the private physician 
continued his seizure medication, but reported the absence of 
any recent seizures.  

In April 2006, the Veteran was provided a VA examination in 
connection with his claim.  At this time, the Veteran 
provided an account of the history of his seizure disorder 
and reported his continuous usage of medication to manage 
this condition.  Upon appropriate examination, the examiner 
found "no seizure activity...or neurological defects."  

The Veteran was provided another VA examination in October 
2009.  The Veteran again described the history of his seizure 
disorder, reporting he had not had "a seizure episode since 
2002."  Based on the Veteran's account and an appropriate 
examination, the Veteran was diagnosed with primary 
generalized epilepsy.  

Reviewing the evidence in light of Diagnostic Code 8911, the 
Veteran does not meet the criteria for an increased 
disability rating for a seizure disorder.  Although all 
medical evidence of record indicates the Veteran is required 
to continuously take medication to manage his seizure 
disorder, there is no evidence of record that the Veteran has 
had one major seizure within the past 2 years or at least 2 
minor seizures in the last 6 months.  In fact, at his October 
2009 VA examination, the Veteran indicated that he has not 
had a seizure since 2002, and in a May 2010 statement the 
Veteran stated his last seizure was in 2003; therefore, 
giving the Veteran the benefit of the doubt, his last seizure 
was some 3 years prior to VA's receipt of the present claim 
on appeal.  Moreover, no seizures have been documented in the 
medical evidence during the appeal period.  The Board 
observes that when continuous medication is necessary to 
control seizures, only a 10 percent evaluation is warranted.  
Therefore, based on the lack of medical evidence showing the 
criteria for the next higher schedular evaluation are met, 
the appeal must be denied.  

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 
3.321.  The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

The Board is aware of the Veteran's complaints that his 
seizure disorder has on his ability to work and perform the 
daily activities of living.  Upon reviewing the rating 
assigned, the Board finds no aspect of the Veteran's 
disability that is not contemplated by the schedular 
criteria.  Moreover, there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization that would 
take the Veteran's case outside the norm, so as to warrant an 
extraschedular rating.  Notably, the rating schedule 
contemplates loss of working time due to exacerbations 
commensurate with the level of disability which, in this 
case, is contemplated in the rating assigned.  See 38 C.F.R. 
§ 4.1.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  For the 
aforementioned reasons, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for a seizure disorder is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


